USCA11 Case: 21-11937    Date Filed: 11/09/2022   Page: 1 of 16




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-11937
                 ____________________

LYNN HAMLET,
                                            Plaintiff-Appellant,
versus
MARTIN CORECTIONAL INSTITUTION,
et al.,


                                                   Defendants,


OFFICER HOXIE,


                                          Defendant-Appellee.


                 ____________________
USCA11 Case: 21-11937        Date Filed: 11/09/2022    Page: 2 of 16




2                       Opinion of the Court               21-11937

           Appeal from the United States District Court
               for the Southern District of Florida
             D.C. Docket No. 2:18-cv-14167-DMM
                    ____________________

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR, and GRANT,
Circuit Judges.
GRANT, Circuit Judge:
       Lynn Hamlet alleges mistreatment while he was an inmate
at Martin Correctional Institution. Hamlet sued the prison and
several of its officials, alleging violations of his rights under the
First, Fourteenth, and Eighth Amendments to the United States
Constitution. Our narrow task is to ask whether he has specifically
alleged facts that—if true—would violate his rights under clearly
established law. After careful review of the record and with the
benefit of oral argument, we do not believe that he has done so.
We therefore affirm the judgments of the district court.
                                 I.
        We are reviewing two orders in this appeal. The first is the
district court’s sua sponte dismissal of Hamlet’s First and
Fourteenth Amendment claims under 28 U.S.C. § 1915(e)(2)(B)(ii),
which requires district courts to dismiss proceedings in forma
pauperis that fail to state a claim on which relief may be granted.
The second is the district court’s grant of summary judgment on
Hamlet’s Eighth Amendment claim against Officer Hoxie. For
both orders, we review the decision of the district court de novo,
USCA11 Case: 21-11937           Date Filed: 11/09/2022        Page: 3 of 16




21-11937                  Opinion of the Court                              3

accepting his allegations as true for his First and Fourteenth
Amendment claims and viewing all disputed facts and reasonable
inferences in the light most favorable to Hamlet for his Eighth
Amendment claim. See Hughes v. Lott, 350 F.3d 1157, 1159–60
(11th Cir. 2003); Jurich v. Compass Marine, Inc., 764 F.3d 1302,
1304 (11th Cir. 2014). 1
                                     II.
       Hamlet is an elderly, diabetic man who was an inmate at
Martin Correctional Institution in southern Florida. As he tells it,
his troubles began with a long-running dispute with Officer K.
Shultheiss and her husband Lieutenant A. Shultheiss, both of
whom worked at the prison. He claims that the Shultheisses had
engaged in a campaign of targeted harassment against him,
including by filing a false disciplinary report. Hamlet had filed
grievances about this alleged harassment years before any of the
events giving rise to this case.
       In April 2018, Hamlet had recently come out of a diabetic
coma and did not have an appetite, so he saved a small bag of rice
from the prison chow hall. When Officer K. Shultheiss discovered
that he had taken food, he claims that she called him a “bitch.”
Hamlet, in turn, “told her what ever she call me it’s back to her.”
Officer K. Shultheiss then said that Hamlet had called her a “bitch,”
wrote a disciplinary report saying that he had disrespected an

1 We also construe Hamlet’s pleadings liberally because he was then litigating
pro se. See Hughes, 350 F.3d at 1160.
USCA11 Case: 21-11937            Date Filed: 11/09/2022         Page: 4 of 16




4                          Opinion of the Court                      21-11937

official, and had him placed in disciplinary confinement. Hamlet
sought an administrative remedy and signed the paperwork to sue
the prison, Officer K. Shultheiss, and two other prison officials. A
few weeks later, this lawsuit was formally docketed—then limited
to a complaint about the allegedly fabricated disciplinary report.
      About a week into Hamlet’s confinement, he received a
hearing about Officer K. Shultheiss’s disciplinary report—a hearing
over which Lieutenant A. Shultheiss presided. After that hearing,
Hamlet’s time in disciplinary confinement was extended. 2
       The day after the hearing, Officer Hoxie escorted Hamlet to
the handicap shower, which was designed for seated showering.
While Hamlet showered, the enclosure began to fill with ankle-
deep water. Meanwhile, a potato chip bag filled with feces and
urine floated up and bumped against his ankles, which had open
wounds—a diabetes-related condition from scratching his dry skin
at night. Hamlet asked Hoxie to let him out, but Hoxie responded,
“you did it,” apparently accusing him of being the source of the
feces and urine. Hoxie briefly let Hamlet out, but then changed his
mind and shoved him back in the shower. In the end, Hoxie left
him in the shower for roughly 30 or 40 minutes. Hamlet tried to
move away from the urine and feces, but says he was ultimately

2 An exhibit offered by Hoxie establishes that Hamlet received an additional
22 days in disciplinary confinement (for a total of 30 days) as well as “30 days
loss of GT,” presumably referring to good time credits. But at the time of his
pleading, Hamlet only alleged that he was “put in confinement” without
further explanation.
USCA11 Case: 21-11937       Date Filed: 11/09/2022    Page: 5 of 16




21-11937               Opinion of the Court                       5

unable to prevent them from getting into his wounds. He also
claims that the problems did not end in the shower, alleging that
Hoxie also took the sheets and clean clothes from his cell and threw
them out in the hallway.
       Once back in his cell, Hamlet says he still had feces in his
open wounds from the shower, but he did not tell Hoxie or anyone
else. Instead, he resorted to an attempt to clean his wounds with
his bare hands and toilet water. He did not succeed. Though
Hamlet became sick the next morning, he still did not tell anyone
that he had feces in his wounds or ask anyone for anything to help
clean himself, even though Hoxie ordered that he not be allowed
to take a shower that week.
       Three days later, Hamlet filed a grievance with the Warden
about the shower incident. The grievance complained that Hoxie
had blamed Hamlet for the feces in the shower, that Hoxie had
thrown out Hamlet’s sheets, and that Hamlet had not been allowed
to shower since the incident. It made no claims that Hamlet was
sick or had feces on his body. The next day, he received medical
attention for hypoglycemia. But nothing in the records of that visit
indicates that he had wounds or feces on his body at that time.
      Hamlet got progressively sicker over the next several days
and was eventually hospitalized. By then, he had lost control of his
bowels and defecated himself; he was covered in feces and urine
when he was admitted to the hospital, where he received a shower.
He was in-and-out of the hospital for some time before a bacterial
USCA11 Case: 21-11937       Date Filed: 11/09/2022     Page: 6 of 16




6                      Opinion of the Court                21-11937

infection required heart valve surgery; he ultimately spent months
in the hospital and suffered serious complications.
        Hamlet originally filed this lawsuit to litigate Officer K.
Shultheiss’s allegedly fabricated disciplinary report. He stopped
litigating the suit while he was in the hospital, so his case was
dismissed for lack of prosecution. Once Hamlet explained his
situation, the court vacated its dismissal of the lawsuit. Magistrate
Judge Reid then found the original § 1983 complaint deficient and
ordered Hamlet to amend it. Hamlet did so, and he also expanded
the scope of the complaint to include both his allegations that
Lieutenant A. Shultheiss had improperly presided over his hearing
and his allegations that Hoxie had exposed him to the feces and
urine in the shower.
       The magistrate judge construed Hamlet to be alleging
violations of his First, Eighth, and Fourteenth Amendment rights.
She recommended that the Eighth Amendment claim against
Hoxie be allowed to proceed, but that the rest of the complaint be
dismissed without leave to amend under § 1915(e)(2)(B)(ii). She
reasoned that Hamlet’s First Amendment retaliation claim was
conclusory and vague, and that his Fourteenth Amendment claim
did not identify a protected liberty interest under the Due Process
Clause. The district court adopted the magistrate judge’s
recommendations, dismissing all of Hamlet’s claims without leave
to amend except for the Eighth Amendment claim against Hoxie.
      After discovery, the district court granted Hoxie’s motion
for summary judgment on the Eighth Amendment claim. The
USCA11 Case: 21-11937           Date Filed: 11/09/2022         Page: 7 of 16




21-11937                  Opinion of the Court                            7

court rejected Hamlet’s arguments on the merits, determining
that—even if everything Hamlet alleged were true—Hamlet had
not suffered objectively extreme conditions of confinement. The
court also found that Hamlet had alleged no facts showing that
Hoxie was subjectively aware that he faced any risk of infection
from the shower. Hamlet appealed and obtained pro bono
counsel.
                                     III.
       We begin with Hamlet’s Eighth Amendment Claim against
Officer Hoxie. We agree with the district court’s grant of summary
judgment. Hoxie is entitled to qualified immunity because his
alleged actions do not violate clearly established Eighth
Amendment law. 3
       The Eighth Amendment prohibits “cruel and unusual
punishments.” U.S. Const. amend. VIII. This prohibition applies
to the conduct of state government officials through the
Fourteenth Amendment. McDonald v. City of Chicago, 561 U.S.
742, 764 & n.12 (2010). We assess Eighth Amendment challenges
to unconstitutional conditions of confinement with a two-prong
inquiry. Thomas v. Bryant, 614 F.3d 1288, 1303–04 (11th Cir. 2010).


3 The district court did not reach the question of qualified immunity.
                                                                     But we
may affirm a grant of summary judgment “on any ground that finds support
in the record” and qualified immunity was briefed by both parties. See Lucas
v. W.W. Grainger, Inc., 257 F.3d 1249, 1256 (11th Cir. 2001) (quotation
omitted).
USCA11 Case: 21-11937       Date Filed: 11/09/2022     Page: 8 of 16




8                      Opinion of the Court                21-11937

The first prong is an objective inquiry into whether the conditions
are “sufficiently serious to constitute a denial of the minimal
civilized measure of life’s necessities.” Id. at 1304 (quotations
omitted). “Extreme deprivations” are required to make out a
conditions of confinement claim. Id. The second prong is a
subjective inquiry into whether “the official had a sufficiently
culpable state of mind.” Id. (quotation omitted). Only “subjective
deliberate indifference to the substantial risk of serious harm
caused by such conditions” satisfies this prong. Id. at 1307.
        Qualified immunity shields government officials “from
liability for civil damages insofar as their conduct does not violate
clearly established statutory or constitutional rights of which a
reasonable person would have known.” Harlow v. Fitzgerald, 457
U.S. 800, 818 (1982). To receive qualified immunity, the official
must first prove that he was acting within the scope of his
discretionary authority when the allegedly unlawful conduct took
place. Mobley v. Palm Beach Cnty. Sheriff Dep’t, 783 F.3d 1347,
1352 (11th Cir. 2015). Hoxie calls it “undisputed” that he was acting
within his discretionary authority, and Hamlet does not contest
this characterization.
       Once an official establishes that he was acting within his
discretionary authority, the burden shifts to the plaintiff to
“demonstrate (1) that the facts show that the official violated the
plaintiff's constitutional rights and (2) that the law clearly
established those rights at the time of the alleged misconduct.” Id.
at 1352–53 (quotations omitted). If the defendant’s conduct does
USCA11 Case: 21-11937             Date Filed: 11/09/2022         Page: 9 of 16




21-11937                   Opinion of the Court                                9

not violate clearly established law, then that alone is sufficient
grounds for a court to grant qualified immunity to the defendant.
See Pearson v. Callahan, 555 U.S. 223, 242 (2009). The law “does
not require a case directly on point for a right to be clearly
established,” but “existing precedent must have placed the
statutory or constitutional question beyond debate.” Rivas-
Villegas v. Cortesluna, 142 S. Ct. 4, 7–8 (2021) (quotation omitted).
        Here, we consider the narrow question of whether Hamlet
alleged conduct that violated clearly established Eighth
Amendment law. He did not. Clearly established law does not
show that a relatively brief exposure to urine and feces in the
shower is an objectively extreme deprivation of the minimal
civilized measure of life’s necessities.
       The case cited by Hamlet that comes closest to his
allegations is Brooks v. Warden, 800 F.3d 1295 (11th Cir. 2015). 4 In
Brooks, the plaintiff alleged that he was wearing waist-chains while
receiving medical treatment, that a guard refused to lower his
chains to allow him to use the bathroom, that he consequently


4 Hamlet also relies heavily on Bilal v. Geo Care, LLC, a case with similar facts
to Brooks where we found a violation of the Fourteenth Amendment when a
civilly confined man was forced to sit in his own excrement for three hours.
See 981 F.3d 903, 909, 915 (11th Cir. 2020). But Bilal was decided after the
alleged 2018 incident in the shower, so it is “not relevant to determining
whether the law was clearly established at the time” that Hoxie allegedly
acted. See Gaines v. Wardynski, 871 F.3d 1203, 1212 n.11 (11th Cir. 2017). In
any event, Bilal would not change our analysis.
USCA11 Case: 21-11937       Date Filed: 11/09/2022     Page: 10 of 16




10                     Opinion of the Court                 21-11937

defecated himself, and that he was forced to sit in his own
excrement for two days while the guard mocked him and
prevented nurses from cleaning him. See 800 F.3d at 1298, 1300.
We determined that the exposure to feces in Brooks was a
“deprivation of basic sanitary conditions” that violated the Eighth
Amendment. Id. at 1304–05.
        Hamlet argues that Brooks clearly establishes that any
“contact and close proximity with excrement” creates “an
objectively unreasonable risk of serious damage” to a prisoner’s
“future health” and therefore violates the Eighth Amendment. Id.
at 1303–04 (quotation omitted). But this argument misunderstands
the nature of our qualified immunity analysis. The Supreme Court
has “repeatedly told courts not to define clearly established law at
too high a level of generality.” City of Tahlequah v. Bond, 142 S.
Ct. 9, 11 (2021). We cannot remove a line of dicta from its context
and abstract it to the highest possible level. Instead, we must look
at our case law and ask if the governing rule’s “contours” are “so
well defined that it is clear to a reasonable officer that his conduct
was unlawful in the situation he confronted.” Id. at 11 (quotations
omitted).
      Brooks does not clearly establish that Hamlet’s alleged
exposure to feces and urine in the shower objectively deprived
Hamlet of the minimal civilized measure of life’s necessities. The
alleged exposure in the shower here was different in both degree
and kind from the extreme exposure in Brooks.
USCA11 Case: 21-11937            Date Filed: 11/09/2022          Page: 11 of 16




21-11937                   Opinion of the Court                                11

       The most obvious difference is the duration of the exposure.
Hamlet claims to have been in proximity to the bag of feces and
urine for 30 to 40 minutes—not two days. But just as importantly,
the nature of Hamlet’s exposure to feces was less extreme. In
Brooks, feces was continuously pressed against the plaintiff’s body.
See 800 F.3d at 1303–04. Here, the bag of feces and urine are
alleged to have repeatedly floated up to Hamlet’s ankles in the
shower, suggesting intermittent rather than consistent contact. 5
        Furthermore, unlike the plaintiff in Brooks, Hamlet had
means to mitigate the severity of his exposure to the urine and
feces. Hamlet’s shower naturally involved access to running water.
And Hamlet was sitting on a seat in the handicap shower and
testified that he could have placed his feet on top of the seat. In this
procedural posture, we do not question Hamlet’s claim that he
nonetheless failed to avoid contact with the feces. But access to
running water and the possibility of avoiding contact with feces are
important considerations in assessing the objective extremity of the
conditions of Hamlet’s confinement, and these considerations
were not present in Brooks. Nor does Hamlet allege that Hoxie
was “[l]aughing at and ridiculing” him for being forced to remain
in contact with the feces or that Hoxie forbade others from helping


5 Hamlet’s appellate briefing argues that the feces dissolved in the water, and
that the contaminated water infected Hamlet’s wounds. But under either
explanation for how feces ended up in Hamlet’s wounds, having feces in
proximity to a person in a shower is still different from being forced to defecate
oneself and sit in the excrement.
USCA11 Case: 21-11937            Date Filed: 11/09/2022         Page: 12 of 16




12                         Opinion of the Court                       21-11937

him—further distinctions from Brooks. See Brooks, 800 F.3d at
1307, 1303.
        In short, the plaintiff in Brooks alleged that he was “forced
to lie in direct and extended contact with his own feces without any
ability to clean himself” for “a full two days” while the defendant
mocked the plaintiff and prevented him from being cleaned. Id. at
1305. Intermittent contact with feces for 30-40 minutes with access
to running water is simply a different constitutional question.
Brooks does not place that question “beyond debate.” See Rivas-
Villegas, 142 S. Ct. at 8 (quotation omitted). 6
       In another effort to frame his case as more extreme than
Brooks, Hamlet tries to define his exposure to feces as lasting for
days, not minutes. He argues that he was forced to spend days (and
perhaps weeks) with feces festering in his open wounds, and that
the many days of exposure should be the relevant period for our
analysis, not just the exposure in the shower.



6 Other cases cited by Hamlet also involved longer and more direct exposure
to unsanitary conditions than this case, often accompanied by deprivation of
water and other prolonged deprivations of basic necessities. See, e.g.,
Chandler v. Baird, 926 F.2d 1057, 1063, 1066 (11th Cir. 1991) (reversing a
summary judgment finding no Eighth Amendment violation when the
plaintiff alleged that he was locked in a freezing cold cell covered in filth for
multiple days without running water); Novak v. Beto, 453 F.2d 661, 665 (5th
Cir. 1971) (describing cases with prolonged confinement in filthy cells lacking
“basic elements of hygiene,” often involving freezing cold temperatures and
a lack of toilet for an extended period).
USCA11 Case: 21-11937      Date Filed: 11/09/2022   Page: 13 of 16




21-11937              Opinion of the Court                     13

       To be sure, framing Hamlet’s injury as several days with
feces festering in open wounds would impact our analysis of
whether his injury satisfied the first prong of the Eighth
Amendment inquiry under clearly established law. But to state an
Eighth Amendment conditions of confinement claim, Hamlet also
must show that Hoxie had “subjective deliberate indifference to
the substantial risk of serious harm.” Thomas, 614 F.3d at 1307.
Nothing in this record suggests that Hoxie—or anyone but Hamlet
himself, for that matter—even knew that he had wounds on his
ankles, much less that he had feces stuck to his wounds for days
after his shower. Hamlet admits that he did not ask Hoxie for
anything when he was led back to his cell after the shower, and he
never suggests that he told Hoxie that he had feces in his wounds.
Nor did he mention his wounds or any remaining feces on his body
in the grievance he filed with the Warden three days after the
shower. And the nurses’ report from Hamlet’s treatment for
hypoglycemia—taken the day after the alleged shower incident—
likewise did not note any wounds or feces on Hamlet’s body,
suggesting that, at the absolute minimum, any wounds or feces
were not so obvious that Hoxie would have noticed them. Under
our Eighth Amendment analysis, Hoxie could not be “subjectively
culpable” for creating conditions of which he was completely
unaware. So whether because a 30-to-40-minute exposure is not
objectively extreme under clearly established law, or because the
record does not support an inference that Hoxie was subjectively
aware of feces in Hamlet’s wounds after the shower, Hamlet’s
claim fails.
USCA11 Case: 21-11937           Date Filed: 11/09/2022         Page: 14 of 16




14                         Opinion of the Court                      21-11937

                                      IV.
        We now turn to Hamlet’s appeal of the district court’s
§ 1915 order. Hamlet argues that the court should have allowed
two of the dismissed claims to proceed: a First Amendment
retaliation claim about the allegedly fabricated disciplinary report,
and a Fourteenth Amendment Due Process claim about Lieutenant
A. Shultheiss allegedly adjudicating his own wife’s report against
Hamlet. We are not persuaded. 7
       To begin, we agree with the district court that Hamlet
alleged retaliation against his constitutionally protected filing of
grievances, but that both the original and amended complaints
were too vague and conclusory to survive a § 1915 screening.8


7 Hamlet’s appellate briefing describes the facts of the hearing mainly based
on his sworn testimony during discovery for his Eighth Amendment claim,
testimony that was given long after the district court’s § 1915 order. The
district court’s order, however, can only be analyzed based on the information
in the record at that time. Seemingly realizing that this limitation is fatal to
his case, Hamlet requested at oral argument that this Court grant him leave
to amend his complaint a second time to better plead his First and Fourteenth
Amendment claims. He has not sought post-judgment leave to amend his
complaint before the district court, and we will not consider the question in
the first instance. See, e.g., Callahan v. U.S. Dep’t of Health & Hum. Servs.,
939 F.3d 1251, 1266 (11th Cir. 2019).
8 We note that the magistrate judge specifically instructed Hamlet that his
amended complaint would “be the operative pleading considered in this case,”
that “only the claims listed therein will be addressed by the Court,” and that
“[f]acts alleged and claims raised in plaintiff’s previous filings that are not
USCA11 Case: 21-11937          Date Filed: 11/09/2022       Page: 15 of 16




21-11937                 Opinion of the Court                            15

       With the generosity due to a pro se plaintiff, a court could
piece together allegations that the Shultheisses called Hamlet
names because he had filed complaints against them, and that
Officer K. Shultheiss falsely filed a report claiming that Hamlet
called her a “bitch.” But these are “naked assertions devoid of
further factual enhancement.” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (brackets and quotations omitted). At no point does Hamlet
describe in any detail conduct that, if true, would show that he
“suffered adverse conduct that would likely deter a person of
ordinary firmness” from engaging in protected speech, as is
necessary to bring a retaliation claim. See Castle v. Appalachian
Tech. Coll., 631 F.3d 1194, 1197 (11th Cir. 2011).
       Hamlet’s Fourteenth Amendment claim faces an even more
fundamental problem: his pleadings did not allege that his hearing
led to the deprivation of a protected liberty interest. A prisoner
only has a right to due process when “a change in the prisoner’s
conditions of confinement is so severe that it essentially exceeds
the sentence imposed by the court” or when the state removes a
consistently bestowed benefit in a way that creates atypical
hardship. Kirby v. Siegelman, 195 F.3d 1285, 1291 (11th Cir. 1999).
Disciplinary confinement does not per se implicate a protected
liberty interest if it “does not present a dramatic departure from the
basic conditions” of the sentence. Sandin v. Conner, 515 U.S. 472,

specifically repleaded in the amended complaint will be considered abandoned
and voluntarily dismissed.” But the complaints are deficient whether read
together or in isolation.
USCA11 Case: 21-11937      Date Filed: 11/09/2022    Page: 16 of 16




16                    Opinion of the Court                21-11937

485–86 (1995) (holding that 30 days in disciplinary segregation did
not trigger any due process rights).
      Hamlet’s complaint alleges that he was “put in
confinement” after his hearing. But that is all; he alleges nothing
about the conditions or duration of his confinement that would rise
above the bar in Sandin and entitle him to due process. That alone
resolves his Due Process claim.
                        *    *       *
       Hamlet has not adequately alleged a violation of clearly
established law. We AFFIRM the judgments of the district court.